           Case 1:21-cr-00053-PB Document 4 Filed 03/29/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                            )
                                                    )
              v.                                    )      Cr. No. 1:21-cr- 53-PB-01
                                                    )
CHRISTOPHER KELLY                                   )
__________________________________________


                                PRAECIPE FOR WARRANT

       The Clerk of said Court will issue a warrant, an Indictment against the above-named

defendant having been filed in the above-entitled case on the 29th day of March, 2021.

       This 29th day of March 2021.

                                                    JOHN J. FARLEY
                                                    Acting United States Attorney


                                                    /s/ Anna Z. Krasinski
                                                    Anna Z. Krasinski
                                                    Assistant U.S. Attorney



WARRANT ISSUED: ______________________
